RICE, C. J.,
Concurring. — I concur in holding that the contract involved in this case will not support a decree of specific performance on account of the impossibility of mutuality of remedy.
*121I am of the opinion, however, that the reporter’s transcript should have been stricken. I have understood C. S., sec. 6886, to require that the court’s order to a reporter for the preparation of a transcript must be kept alive, and that a lapse of time in the orders of the court below for the preparation of such transcript is fatal unless it occurred without fault on the part of appellant; that a lapse is not jurisdictional in the strict sense of the term, in that it could not be waived. I have understood that appellants would be free from fault in such matters only when they had been misled by promises on the part of the reporter or the respondent, or are in such situation that for a trial judge to refuse to settle or this court to strike a transcript would in effect result in defrauding them of their rights.